DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 70, 72-84, 86, and 88-92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2007/0265220 A1), in view of Allerson et al. (J Med Chem, 2005, 48, 901-904) and Khvorova et al. (US 10,774,320 B2).
Rossi et al. and Allerson et al. are of record and cited on the IDS filed on 11/8/21.
	Rossi et al. teach compositions and methods for selectively reducing the expression of a gene product from a desired target gene in a cell, as well as for treating diseases caused by the expression of the gene. More particularly, the invention is directed to compositions that contain double stranded RNA ("dsRNA"), and methods for preparing them, that are capable of reducing the expression of target genes in eukaryotic cells. The dsRNA has a first oligonucleotide sequence that is between 25 and about 30 nucleotides in length and a second oligonucleotide sequence that anneals to the first sequence under biological conditions. In addition, a region of one of the sequences of the dsRNA having a sequence length of at least 19 nucleotides is sufficiently complementary to a nucleotide sequence of the RNA produced from the target gene to trigger the destruction of the target RNA by the RNAi machinery (abstract).
	The dsRNA of Rossi et al. wherein each strand is 25 nucleotides in length is anticipatory of the instantly recited duplex region comprising 19, 20, or 21 nucleotides in length.  	
	Rossi et al. teach incorporation of various quantities and locations of modifications.  Rossi et al. teach that one or more modifications contemplated can be incorporated into either strand. The placement of the modifications in the DsiRNA can greatly affect the characteristics of the DsiRNA, including conferring greater potency and stability, reducing toxicity, enhance Dicer processing, and minimizing an immune response. In one embodiment, the antisense strand or the sense strand or both strands have one or more 2’-O-methyl modified nucleotides. In another embodiment, the antisense strand contains 2’-O-methyl modified nucleotides. In another embodiment, the antisense stand contains a 3' overhang that is comprised of 2’-O-methyl modified nucleotides. The antisense strand could also include additional 2’-O-methyl modified nucleotides [0083].
	Rossi et al. teach that names given to duplexes indicate the length of the oligomers and the presence or absence of overhangs. A "21+2" duplex contains two RNA strands both of which are 21 nucleotides in length, also termed a 21mer siRNA duplex, and having a 2 base 3’-overhang. A "21-2" design is a 21mer siRNA duplex with a 2 base 5’-overhang. A 21-0 design is a 21mer siRNA duplex with no overhangs (blunt). A "21+2UU" is a 21mer duplex with 2-base 3’-overhang and the terminal 2 bases at the 3'-ends are both U residues (which may result in mismatch with target sequence). A "25/27" is an asymmetric duplex having a 25 base sense strand and a 27 base antisense strand with a 2-base 3’-overhang. A "27/25" is an asymmetric duplex having a 27 base sense strand and a 25 base antisense strand [0117].
	Therefore, it was known to incorporate 3’ or 5’ overhangs and for strands to be asymmetric.  It would have been obvious for the overhang to be one nucleotide as a  matter of design choice, but it is noted that the instant claims utilize open comprising language and therefore encompass two.
	Additionally, Rossi et al. teach combining 2’-F and 2’-O-methyl modifications.  Rossi et al. teach that heavily modified duplexes of this kind can be potent triggers of RNAi.  Rossi et al. teach that in addition to combining 2’-F and 2’-O-methyl modifications, the duplex can comprise inverted abasic residues [0017].  Conjugation at the 5’ terminus is a matter of design choice and it is routine in the art to terminally conjugate siRNAs to moieties.
	Rossi et al. teach incorporation of phosphorothioate modifications and teach that phosphorothioates directly stabilize the internucleoside phosphate linkage and can be easily placed in the RNA duplex at any desired position and can be made using standard chemical synthesis methods [0015]. 
	Rossi et al. teach that the dsRNA can be formulated as a pharmaceutical composition which comprises a pharmacologically effective amount of a dsRNA and pharmaceutically acceptable carrier [0097], wherein the carrier can be buffered saline [0098].
	It would have been obvious to design the strands to be of any length that is known to be routine design for siRNA molecules.  For example, Allerson et al. teach that strands are 21-23 nucleotides for siRNA duplexes (page 901).  It was known to design siRNAs to be assymetric and both 21 and 23 were known to be routine siRNA strand lengths.
	With regards to full modification, Allerson et al. teach fully modified duplexes with improved stability and potency (title).  Allerson et al. teach siRNA consisting entirely of 2’-O-methyl and 2’-fluoro modifications displayed enhanced plasma stability and increased potency.  At one site, the motif showed remarkable >500-fold improvement in potency over unmodified siRNA (page 901, column 1).
	Therefore, it would have been obvious to fully modify the siRNA with 2’-O-methyl and 2’-fluoro modifications as taught by Allerson et al. with expectation of the benefits taught by Allerson et al.  The specific quantity of each modification type from a single modification to full modification is considered a matter of routine optimization of known design elements.  Applicant has not demonstrated any unexpected result commensurate in scope with the claimed genus and the prior art demonstrates various combinations of the instantly recited modifications including full modification with active molecules.
	Additionally, Khvorova et al. is additional evidence of motivation to design siRNAs to be assymetric and modified.  Khvorova et al. teach: (104) The data shown in FIGS. 26, 27 and 43 demonstrated the importance of the various modifications to the RNAi in achieving stabilization and activity. For instance, FIG. 26 demonstrates that use off asymmetric configuration is important in getting efficacy in passive uptake. When the same chemical composition is applied to compounds of traditional configurations (19-21 bases duplex and 25 mer duplex) the efficacy was drastically decreased in a length dependent manner. 
	 Khvorova et al. teach: (107) The sd-rxRNA can be further improved in some instances by improving the hydrophobicity of compounds using of novel types of chemistries. For example one chemistry is related to use of hydrophobic base modifications. Any base in any position might be modified, as long as modification results in an increase of the partition coefficient of the base. 
As set forth above, the specification does not demonstrate any unexpected result commensurate in scope with the claimed genus. Asymmetry was a known benefit of siRNAs, the claimed lengths are in routine siRNA size range, and combining the instantly recited modifications at varying percentages was known to be beneficial.

Response to Arguments
	Applicant argues that there must be a finite number of identified, predictable solutions for KSR.  In the instant case, applicant is claiming a genus of possible quantities and locations of modifications that have not been demonstrated in the instant specification to have any unexpected result, wherein the same types and combinations of modifications were known in the art to be beneficial.  It was known in the art and routine to test various combinations and placements of modifications as long as inhibitory activity is maintained.  Within the instantly recited length limitations and possible combinations/placement of modifications, the claimed lengths and modifications are known elements of the prior art to benefit siRNAs.  Applicant is not claiming any specific length and pattern of modifications that has shown any unexpected property compared to the teachings of the prior art.
	Applicant argues each of the references individually and concludes that each reference does not teach the instant modification requirements alone.  However, the instant rejection is not a rejection under 35 USC 102, but rather 35 USC 103 and it is therefore the combination of references that renders the instant claims obvious.  The claims are directed to  routine strand lengths, wherein the benefits of asymmetry were clearly taught in the prior art (Khvorova); and to a genus of possible quantities and placements of modifications wherein  combining the same types of modifications extensively was known to increase stability and potency of  the siRNA  (Allerson). The instant claims encompass full modification, which was known to result in the benefits taught by Allerson.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY H BOWMAN/Primary Examiner, Art Unit 1635